Citation Nr: 1015419	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for a right foot and 
leg disability, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1957 to January 
1960 and from June 1961 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  As this appeal contains at least one claim 
that may be affected by these new presumptions, namely a 
claim for coronary artery disease, the Board must stay action 
on that matter in accordance with the Secretary's stay. Once 
the planned final regulations are published, the adjudication 
of any case or claim that has been stayed will be resumed.

The issues of entitlement to service connection for a right 
foot and leg disability, and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of a current skin disability, 
and no competent medical evidence or credible lay evidence 
linking any current skin problems to service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in February 2005 discussed the evidence 
necessary to support a claim of entitlement to service 
connection on a direct basis.  The evidence of record was 
discussed, and the Veteran was told how VA would assist him 
in obtaining additional relevant evidence.  The Veteran was 
asked to identify evidence showing that a skin disability 
existed from service to the present.  The letter discussed 
the various types of evidence that might support the claims 
for service connection.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA treatment records 
have been obtained and associated with the record.  The 
Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination regarding his claim of entitlement 
to service connection for a skin disability.  However, the 
Board finds that a VA examination is not necessary in order 
to decide this claim. There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicates that those symptoms may be 
associated with his active military service.

As will be discussed below, the Board finds that there is no 
credible evidence of a continuity of symptoms since service, 
and no competent evidence otherwise showing that a skin 
disability was incurred in service.  For these reasons, a 
medical examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(i).

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter the Board notes that the Veteran has not 
alleged that his claimed skin disability is the result of 
combat service.  Therefore, the combat provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to a 
skin disability.  Physical examinations carried out in April 
1957, January 1960, May 1961, April 1970, April 1972, and 
July 1978 revealed normal skin and lymphatics.  At the July 
1978 separation examination, the Veteran endorsed skin 
diseases.  The examiner noted his report of problems with 
athlete's foot for several years.  However, as noted, the 
Veteran's skin was clinically normal.  He was found to be 
qualified for retirement.

On his August 2004 claim form, the Veteran claimed a skin 
condition.  He did not indicate the date of onset or any 
source of treatment.  

VA treatment records associated with the record are negative 
for any diagnosis or abnormal finding pertaining to the 
Veteran's skin, with the exception of diffuse calluses noted 
on his feet in October 2004.  

Having carefully reviewed the record pertaining to this 
claim, the Board has determined that service connection for a 
skin disability is not warranted.  In this regard, the Board 
notes that, while the Veteran endorsed skin diseases on 
separation examination in 1978 and the examiner noted his 
report of athlete's foot, his skin was clinically normal on 
examination.  There is no current diagnosis of athlete's 
foot.  The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to report on 
simple conditions, to include obvious abnormalities of his 
skin.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a Veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  However, the Veteran has neither 
produced nor identified medical evidence demonstrating that 
any current skin disability is related to service, nor has he 
reported having experienced a continuity of symptomatology 
since service.  Rather, he has stated only that he has a skin 
disorder.  

In summary, there is no credible evidence of a chronic 
disability in service, no credible evidence of a continuity 
of symptomatology since service, and no medical evidence 
establishing any current skin disability.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  Consequently, the benefit sought on 
appeal is denied.


ORDER

Entitlement to service connection for a skin disability is 
denied.


REMAND

The Veteran seeks service connection for a right lower 
extremity condition secondary to his service-connected 
diabetes.  A review of the record discloses that he has not 
been notified of the evidence necessary to establish service 
connection on a secondary basis.  He should be provided such 
notice.

Regarding the claim for a right lower extremity condition, 
the Board observes that the Veteran has not specifically 
identified the disability for which he seeks compensation.  
The statements of the Veteran and his representative suggest 
that he seeks service connection for neuropathy; however, the 
record also contains evidence of peripheral vascular disease 
of the bilateral lower extremities which may be related to 
his diabetes mellitus.  Clarification should be sought from 
both the Veteran and his representative regarding the 
specific disability for which compensation is sought, and, in 
light of the reference to peripheral vascular disease, a 
clarifying VA examination should be carried out.

With respect to the Veteran's claim of entitlement to service 
connection for PTSD, the Board notes that he reported in his 
February 2006 stressor statement that a colleague died at Nha 
Trang, when he took the Veteran's place on courier duty.  The 
unit identified by the Veteran in his stressor statement was 
the 69th Signal Battalion.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) indicated in December 2006 
that the individual identified by the Veteran had died a non 
hostile helicopter crash off Nha Trang in November 1965, and 
that he was assigned to Company A, 54th Signal Battalion.  
The Veteran's service personnel records reflect that he 
served with Company A, 54th Signal Battalion from September 
1965 to December 1965, then transferred to the 69th Signal 
Battalion.  As it appears that the Veteran and the identified 
service member were members of the same Company and 
Battalion, the Veteran should be asked for further details of 
this specific stressor for the purposes of verification.

Regarding other claimed stressors, the Veteran has stated 
that while with the 69th Signal Battalion, he was attached to 
the 101st Airborne Division.  He has indicated that he went 
on long range patrols and came under fire.  Such report is 
plausible, and the Veteran's contention that his unit was 
attached to the 101st Airborne Division should be researched 
for verification.  In that regard, the Veteran should be 
provided with an opportunity to identify specific periods of 
time so that unit reports might be researched for 
corroborative information.

Finally, the Board notes that in a February 2006 VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, the Veteran indicated that he 
had been treated at the Detroit VA Medical Center for 
depression in 2005 and 2006.  These records should be 
obtained.  Moreover, VA must consider whether service 
connection is warranted for other disorders in addition to 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Issue to the appellant appropriate 
notice regarding the evidence and 
information necessary to establish 
service connection for a right leg and 
foot disability as secondary to his 
service-connected diabetes mellitus.

2.  Contact the Veteran and ask that he 
provide additional specific details 
concerning his claimed PTSD stressors.  
He should be advised that dates within a 
three month time frame should be 
identified, in order to facilitate 
verification.  Specifically, the Veteran 
should be requested to identify the date, 
within a three-month timeframe, of the 
incident in which his colleague was 
killed.  He should also be asked to 
identify the dates during which he was 
assigned to the 101st Airborne Division 
and the locations and dates of patrols on 
which he accompanied the 101st.

The Veteran should also be asked to 
identify any VA or non-VA treatment for 
his claimed PTSD or other psychiatric 
disorder.  Appropriate steps should be 
taken to obtain records of identified 
treatment.  All action in this regard 
should be fully documented in the record.

Finally, the Veteran should be asked to 
clarify the disability of his right foot 
and leg for which he seeks service 
connection.  

3.  Obtain VA treatment records 
identified in the Veteran's February 2006 
VA Form 21-4142.  All action in this 
regard should be fully documented in the 
record.

4.  Request assistance from JSRRC in 
verifying the stressors reported in the 
Veteran's February 2006 stressor 
statement, to include any additional 
details reported by the Veteran in 
response to #2, above.  All 
communications with JSRRC should be fully 
documented.  The request should 
specifically indicate the unit(s) 
identified by the Veteran's service 
personnel records.  The request should be 
accompanied by a copy of the Veteran's DD 
214, and a copy of this remand, and all 
associated documents.

If the JSRRC is unable to provide 
information regarding any of the stressor 
alleged by the Veteran, it should provide 
specific confirmation of that fact.

5.  If any reported stressor is verified, 
the Veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorder.  A diagnosis of 
PTSD under DSM IV criteria should be 
ruled in or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis is not supported.  

With respect to any other acquired 
psychiatric disorder identified, the 
examiner should provide an opinion 
regarding whether it is at least as 
likely as not that the disorder is 
related to any disease or injury in 
service.

A complete rationale for all opinions 
expressed should be provided in the 
examination report.  

6.  The Veteran should be afforded a VA 
examination to determine whether he has a 
current disability of the right leg 
and/or foot which is related to his 
service-connected diabetes.  The claims 
folders must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.  The 
examiner should determine the nature and 
extent of any currently demonstrated 
disability in the right leg or foot.  As 
to any disability identified, the 
examiner should provide an opinion 
regarding whether it is at least as 
likely as not that the disorder is 
related to his service-connected 
diabetes.

A complete rationale for all opinions 
expressed should be provided in the 
examination report.  

7.  Review the record to ensure that all 
notification and development indicated by 
the record have been undertaken.  
Additional development should include the 
scheduling of further examinations where 
indicated.

8.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

9.  Readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


